NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUN 12 2017
YINGZI LIN,                                      No. 14-72633           MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


              Petitioner,                        Agency No. A099-900-609

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 8, 2017**
                               Pasadena, California

Before: GRABER and MURGUIA, Circuit Judges, and BOLTON,*** District
Judge.

      Petitioner Yingzi Lin seeks review of the Board of Immigration Appeals’

("BIA") dismissal of her appeal from an immigration judge’s ("IJ") order denying

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      ***
          The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
Petitioner’s applications for asylum and withholding of removal. Reviewing for

substantial evidence, Budiono v. Lynch, 837 F.3d 1042, 1046 (9th Cir. 2016), we

deny the petition.

      1. Substantial evidence supports the BIA’s adverse credibility

determination. Petitioner gave non-responsive answers to three separate questions.

See 8 U.S.C. § 1158(b)(1)(B)(iii) (permitting the IJ to consider the "responsiveness

of the applicant" in making a credibility determination). She also testified

inconsistently about whether the birth control official was from her neighborhood

or from her place of employment. Petitioner’s explanation to us that perhaps the

same person was in charge of both areas contradicts her clear testimony that the

official was from her neighborhood only. Because some substantial reasons

support the BIA’s decision, we need not consider the BIA’s other reasons.

Lianhua Jiang v. Holder, 754 F.3d 733, 738–39 (9th Cir. 2014).

      2. Substantial evidence supports the BIA’s analysis of the documents in the

record. The BIA permissibly found that, even if the documents in the record were

credited, they did not establish that Petitioner’s abortion was forced. Accordingly,

Petitioner could not establish her claims for relief from removal without credible

testimony.

      Petition DENIED.


                                          2